Judgment affirmed, with costs. The question of fraudulent intent is a question of fact and not of law. (Real Prop. Law, § 265.) In the circumstances there is no reason for disturbing the findings of the trial justice upon this point. Although it may be that the deed from defendant Russo to defendant Aekerino was not sufficient to convey the legal title to the gore, nevertheless it was plain upon the evidence that it did convey the equitable title to the gore; and as the award for the whole premises, including the gore, was made to the grantee, that award can be supported in his favor, as against the plaintiff, upon his legal title to a portion of the lot and his equitable title to the gore. Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ., concurred.